UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 October 22, 2013 Date of Report (Date of earliest event reported) 4Cable TV International, Inc. (Exact Name of Registrant as Specified in Charter) Nevada 000-53983 N/A (State or other jurisdiction of (Commission File (IRS Employer Identification incorporation) Number) No.) 1248 Highway 501 Business Conway, South Carolina 29526 (Address of Principal Executive Offices) 1-843-347-4933 (Registrant’s telephone number, including area code) N/A (Former Name or Former Address, if Changed Since Last Report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SECTION 8 - OTHER EVENTS Item 8.01Other Events. On October 22, 2013, 4Cable TV International, Inc. (the “Company”) issued a press release discussing its attendance at the 2able-Tec Expo in Atlanta, Georgia. The press release is included as Exhibit 99.1 to this Current Report on Form 8-K. SECTION 9 - FINANCIAL STATEMENTS AND EXHIBITS Item 9.01Financial Statements and Exhibits. Exhibit No. Exhibit Description Press release of the Company, dated October 22, 2013 The information set forth in Exhibit 99.1 attached hereto is furnished and shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, and shall not be deemed incorporated by reference in any filing with the Securities and Exchange Commission under the Securities Exchange Act of 1934 or the Securities Act of 1933, whether made before or after the date hereof and irrespective of any general incorporation by reference language in any filing. Portions of this report may constitute “forward-looking statements” defined by federal law.Although the Company believes any such statements are based on reasonable assumptions, there is no assurance that the actual outcomes will not be materially different.Any such statements are made in reliance on the “safe harbor” protections provided under the Private Securities Litigation Reform Act of 1995.Additional information about issues that could lead to material changes in the Company’s performance is contained in the Company’s filings with the Securities and Exchange Commission and may be accessed at www.sec.gov. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. 4CABLE TV INTERNATIONAL, INC. a Nevada corporation Dated: October 22, 2013 By: /s/ Steven K. Richey Steven K. Richey Chief Executive Officer
